Citation Nr: 0107178	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  00-04 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services, Division of Veterans Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1938 to 
November 1945.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which denied the claim as not well grounded.

The record reflects that the veteran initially requested a 
Travel Board hearing in conjunction with his appeal.  
However, by a statement dated in April 2000, the veteran 
requested a personal hearing before RO personnel in lieu of a 
Travel Board hearing.  A hearing before the RO was 
subsequently scheduled, but in a June 2000 statement the 
veteran reported that he would be unable to attend this 
hearing, and did not request that the hearing be rescheduled.  
Therefore, his request for a personal hearing is deemed 
withdrawn.

The Board notes that the October 1999 rating decision also 
granted service connection for asbestosis, and assigned a 10 
percent disability rating.  Further, the veteran's Notice of 
Disagreement addressed this issue, and it was listed on the 
January 2000 Statement of the Case.  However, on his February 
2000 VA Form 9, Appeal to the Board, the veteran specifically 
stated that he was only appealing the hearing loss claim.  
Consequently, this is the only issue over which the Board 
currently has jurisdiction.  38 C.F.R. §§ 20.200, 20.202 
(2000).


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The veteran's service medical records show no treatment for 
hearing loss during his period of active duty.  In fact, the 
veteran's ears were clinically found to be normal on service 
examinations conducted in September 1942, October 1942, 
August 1943, November 1943, March 1945, and May 1945.  
Further, the veteran's hearing was normal on the various 
whispered voice, spoken voice, coin click, and watch tests 
conducted in conjunction with these examinations.  Records 
from April 1945 reflect that the veteran was diagnosed with 
and treated for wound, fragment, right thigh, which was 
incurred in action against the enemy during attack on the 
veteran's ship.  (The Board also notes that the veteran has 
never claimed compensation for residuals of this wound.)  
Moreover, records from June 1945 note that an audiogram 
showed the veteran to be 13 decibels low on the left ear, and 
21 decibels low on the right ear.  It was stated that this 
was within normal duty limits.

The record reflects that the veteran was awarded both the 
Purple Heart and the Silver Star Medal for his actions 
against the enemy in April 1945.  His Silver Star Medal 
citation stated that it was for conspicuous gallantry and 
intrepidity in action against the enemy following relentless 
dive-bombing, strafing and suicide attacks by enemy aircraft.  
When a suicide plane and bomb exploded in the after fire room 
and fragments pierced the high pressure steam line at his 
battle station in the forward engine room, the veteran 
succeeded in opening a cross connection valve which furnished 
steam to the after engine room, thereby keeping power on for 
the ship.  Although severely wounded, the veteran directed 
his men to a position of safety in the bilges and remained 
with them until the engine room could be safely evacuated.  
Furthermore, it was noted that the veteran reported for 
treatment of his wounds only after his ship was sunk.

In March 1999, the veteran submitted a VA Form 21-526, 
Application for Compensation or Pension, in which he claimed 
entitlement to service connection for bilateral hearing loss.  
He asserted that this disability was incurred in April 1945, 
during combat against the enemy.  In an attached statement, 
he reported that his hearing loss was due to being directly 
sprayed by steam after the suicide plane ruptured the steam 
line.  He also noted that he wore hearing aids, and that his 
in-service audiogram showed he was 13 decibels low on the 
left ear and 21 decibels low on the right ear.

Various private medical records were subsequently added to 
the file from a Dr. Jensen, but contain no pertinent findings 
regarding the veteran's hearing loss claim.  

The veteran underwent a VA audiological evaluation in August 
1999.  At this evaluation, the veteran reported that he had 
experienced hearing loss for over 50 years, that it had been 
gradual, and that he also experienced bilateral tinnitus. The 
audiological evaluation itself revealed pure tone thresholds, 
in decibels,  as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
60
70
75
75
75
74
LEFT
70
70
75
80
75
75

Speech recognition scores were 92 percent for the right ear, 
and 84 percent for the left ear.  Based upon the results of 
this evaluation, the veteran was found to have severe 
bilateral hearing loss.

In the October 1999 rating decision, the RO, among other 
things, denied service connection for bilateral hearing loss 
as not well grounded.  The RO found that the evidence 
received in connection with this claim failed to establish 
any relationship between bilateral hearing loss and any 
disease or injury during military service.

The veteran appealed his hearing loss claim to the Board.  In 
his Notice of Disagreement, he reiterated his contention that 
the in-service audiogram was evidence of hearing problems 
while on active duty.  Further, in his Substantive Appeal, he 
contended that he was subjected to constant noise during 
active service, and that he was never provided with 
protective equipment to keep this noise from causing damage.  

Under the law, service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service or for certain diseases that were 
initially manifested, generally to a compensable degree of 10 
percent or more, within a specified presumption period after 
separation from service.  This presumption period is 
generally within the first post-service year.  See 38 
U.S.C.A. §§ 1110, 1112(a), 1116, 1131, 1133(a), 1137; 38 
C.F.R. §§ 3.303(a), 3.306, 3.307 (1999).  This presumption 
includes organic diseases of the nervous system such as 
sensorineural hearing loss.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. 
§§ 3.307, 3.309.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Further, the United States Court of Appeals for Veterans 
Claims (Court) has indicated that the threshold for normal 
hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.  

As noted above, the RO denied the veteran's hearing loss 
claim as not well grounded.  However, the Board notes that 
there has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time, especially since 
the RO denied the claim as not well grounded.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The Board also notes that the June 1945 audiogram appears to 
indicate some degree of hearing loss in that the veteran was 
found to be 21 decibels low on the right ear.  Moreover, the 
veteran has contended that his hearing loss is due to the 
injuries he sustained in the April 1945 enemy attack, as well 
as the noise exposure he encountered during active duty.  
Nevertheless, it is unclear from the evidence on file whether 
the veteran's current hearing loss disability is related to 
his period of active duty.  When the medical evidence of 
record is insufficient, in the opinion of the Board, or of 
doubtful weight or credibility, the Board must supplement the 
record by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Accordingly, the 
Board concludes that a remand is necessary in order to obtain 
a medical opinion regarding the etiology of the veteran's 
hearing loss.

As an additional matter, the Board notes that the record 
reflects that the veteran engaged in combat with the enemy 
during active service.  Consequently, the provisions of 38 
U.S.C.A. § 1154(b) are applicable in the instant case.  This 
law provides that in the case of any veteran who engaged in 
combat with the enemy in active military service during a 
period of war, the Secretary shall accept as sufficient proof 
of service connection of any disease or injury alleged to 
have been incurred or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or 
aggravation.  Service-connection of such injury or disease 
may be rebutted by clear and convincing evidence to the 
contrary.  The reasons for granting or denying service-
connection in each case shall be recorded in full.  However, 
it does not appear that 38 U.S.C.A. § 1154(b), or its 
implementing regulation 38 C.F.R. § 3.304(d), were considered 
by the RO.  

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his hearing 
loss.  After securing any necessary 
release, the RO should obtain those 
records not on file.

2.  After securing any additional records 
to the extent possible, the RO should 
return the veteran's claims folder to the 
examiner who conducted the August 1999 
audiological evaluation.  The examiner 
should express an opinion as to whether 
it is as likely as not that the veteran's 
hearing loss is causally related to his 
period of active duty.  The examiner 
should comment on the in-service noise 
exposure incident to the veteran's combat 
experiences and the significance of the 
in-service audiogram which showed that 
the veteran was 13 decibels low in the 
left ear and 21 decibels low in the right 
ear.  If the examiner is unable to 
provide an opinion without resorting to 
speculation, it should be so stated.

If the examiner who conducted the August 
1999 audiological evaluation is 
unavailable, or if this examiner feels 
that a new examination is required to 
respond, the veteran should be scheduled 
for examination.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters regarding the 
Act, as well as any pertinent formal or 
informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  The RO's decision should reflect 
consideration of the provisions of 
38 U.S.C.A. § 1154(b) to the facts of the 
instant case.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran should be furnished a 
Supplemental Statement of the Case and an opportunity to 
respond.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



